Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 101 
5.                  Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim set forth a “Machine readable instructions on …machine readable medium”. However, the specification as originally filed does not explicitly define the machine readable medium (Para. 0101).  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.





Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12, 14 & 15 are rejected under 35 USC 102 as being clearly anticipated by Chang (Pub No. US 2016/0163035).
Regarding claim 1, Chang et el discloses a monitoring device (Fig. 2 & 3A), comprising: circuitry to compare a printed output with a reference representing a target output (Para. 9: Circuitry receives a defect image of a wafer & para. 34: Defect image compare with the reference image) and to 5determine potential defects in the printed output based on the comparison (Para. 34: The defect areas determined by comparing the defect image with a reference image); and circuitry to implement a convolutional neural network to classify each potential defect as a true defect (Para. 33-34: A machine learning algorithm is applied to find the combination of local descriptors to generate 209 a high-level feature. … The generated 209 features then are used to classify 212 defect images into right categories. ) & (Fig. 8-9: Classifying using deep learning network & Classify defect image).  
Regarding claim 2, Chang et el remains as applied above and continue to discloses the convolutional neural network includes: 10an input layer of artificial neurons for receiving a description of each potential defect (Fig. 2: Neurons for receiving a description of each potential defect & Para. 33-34); an output layer of artificial neurons for outputting a classification of each potential defect (Para. 33-34 & Fig. 9: Output classify defect image-212); and a plurality of hidden layers of artificial neurons between the input layer and the output layer (Para. 33-34 & Para. 36-37: Plurality of layers).  
Regarding claim 10, Chang et el discloses a method comprising: receiving a first image and a second image, the first image and the second image being digital images (Fig. 2: 1st image-defect image & 2nd image- Reference image & para. 9: digital images- the image received from storage device); comparing the first image with the second image to detect differences between the first 20image and the second image (Para. 34: The defect areas determined by comparing the defect image with a reference image); classifying differences detected by the comparing as a true defect using a neural network; and outputting the result of the classification (Para. 33-34: A machine learning algorithm is applied to find the combination of local descriptors to generate 209 a high-level feature. … The generated 209 features then are used to classify 212 defect images into right categories) & (Fig. 8-9: Classifying using deep learning network & Classify defect image).  
Regarding claim 12, Chang et el discloses machine-readable instructions provided on at least one machine-readable medium, the instructions to cause processing circuitry to: compare a printed image with a reference image and determine potential defects in the 10printed image based on the comparison (Fig. 2 & 3A) & (Para. 9 & Para. 34: The defect areas determined by comparing the defect image with a reference image); and circuitry to implement a convolutional neural network to classify each potential defect as a true defect (Para. 33-34: A machine learning algorithm is applied to find the combination of local descriptors to generate 209 a high-level feature. … The generated 209 features then are used to classify 212 defect images into right categories) & (Fig. 8-9: Classifying using deep learning network & Classify defect image).  (Note: defect read as true defect).
Regarding claim 14, Chang discloses the neural network is to classify each potential defect as a true defect (Para. 33-34: The generated 209 features then are used to classify 212 defect images into right categories).
Regarding claim 15, Chang discloses the instructions are further to indicate a defect to a user in response to classification of a potential defect as a true defect (Para. 33-34: The generated 209 features then are used to classify 212 defect images into right categories) & (Fig. 8-9).

Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (Pub No. US 2016/0163035) and further in view of NPL (Learning to Compare Image Patches via Convolutional Neural Network). 
Regarding claim 3, Note the rejection set forth above, Chang is silent regarding the convolutional neural network is a Siamese neural network including a first subnetwork and a second subnetwork; the first subnetwork to process a potential defect, determined by the circuitry to compare, to produce a first output; the second subnetwork process a portion of the reference corresponding with the potential 20defect to produce a second output; and the Siamese neural network is to classify the defect based on a comparison of the first output and the second output.
(Fig. 2 & Para. Para. 3.1: Siamese neural network with multiple subnetwork); the first subnetwork to process a potential defect, determined by the circuitry to compare, to produce a first output (Para. 3.2: Two stream architecture for image matching & Page. 4357-Para. 6: True negative-different features between the two patches); the second subnetwork process a portion of the reference corresponding with the potential 20defect to produce a second output (Fig. 2: 2-channel network & Para. 3.2: Two stream architecture for image matching & Page. 4357-Para. 6: True negative output); and the Siamese neural network is to classify the defect based on a comparison of the first output and the second output (Page. 4354 & 4355: Siamese neural network is to classify the defect based on a comparison).
At the time of filling, it would have been obvious to use Siamese neural network with multiple layer as a convolutional neural network to train the network for preciously comparing plurality of images in order to get better result. 

Claims 4-9 & 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Pub No. US 2016/0163035) and further in view of Spivakovsky (WO 2017/008854).
Regarding claim 4, Chang discloses the circuity to compare is to receive the first digital image and a second digital image and determine the potential defects by comparing the first digital image and the second digital image (Fig. 2-3 & Para. 34: The defect areas determined by comparing the defect image with a reference image).  

In a similar field of endeavor, Spivakovsky discloses the reference is a first digital image describing a target output image to be printed on a medium (Para. 16: Printed image),WO 2018/192662 the printed output is a printed output image printed on the medium, and the circuity to compare is to receive the first digital image and a second digital image, the second digital image representing the printed output image, and determine the potential defects by comparing the first digital image and the second digital image (Para. 54: Compare the printed image to determine any defect & Fig. 5: Compare the reference image with the scanned image to output any defect). 
At the time of filling, it would have been obvious to use image comparing system to determine image defect on the printed image for further analysis.
Regarding claim 5, Chang is silent regarding the circuitry to compare is to: modify at least one of the first digital image and the second digital image to at least one of: match a color space of the first digital image and a color space of the second digital image, 10match a resolution of the first digital image and second digital image.
Spivakovsky discloses the circuitry to compare is to: modify at least one of the first digital image and the second digital image to at least one of: match a color space of the first digital image and a color space of the second digital image, 10match a resolution of the first digital image and second digital image (Para. 73: Color matching between two images for compare & Para. 74: resolution matching).

Regarding claim 6, Chang is silent regarding the circuitry to compare is to determine the potential defects by applying a structural similarity, SSIM, index to differences identified by the 20comparison between the first digital image and the second digital image
Spivakovsky discloses the circuitry to compare is to determine the potential defects by applying a structural similarity, SSIM, index to differences identified by the 20comparison between the first digital image and the second digital image (Para. 54-55: Determine defect by using SSIM).
At the time of filling, it would have been obvious to use image comparing system to determine image defect in a image processing system.
Regarding claim 7, Chang is silent regarding the convolutional neural network is to perform a first classification to classify each potential defect as being one of a first set of classes, the first set of classes including Real Defect and one or more of Moire, Dust, Noise, Illumination and 25Color Inconsistency and Misalignment, wherein: WO 2018/19266219the potential defect is classified as a true defect if the first classification classifies the difference as a Real Defect, and the potential defect is classified as a false alarm if the first classification classifies the difference as Moire, Dust, Noise, Illumination and Color Inconsistency or Misalignment.  
Spivakovsky discloses  the convolutional neural network is to perform a first classification to classify each potential defect as being one of a first set of classes, the first set of classes including Real Defect and one or more of Moire, Dust, Noise, Illumination and 25Color Inconsistency and Misalignment, wherein: WO 2018/19266219the potential defect is classified as a true defect if the first classification classifies the difference as a Real Defect  (Para. 60: Determine if the defect is a real defect), and the potential defect is classified as a false alarm if the first classification classifies the difference as Moire, Dust, Noise, Illumination and Color Inconsistency or Misalignment (Para. 60: Determine if the defect is a false alarm).
At the time of filling, it would have been obvious to use image comparing system to determine image defect in an image processing system.
Regarding claim 8, Chang is silent regarding an input to receive print instructions, the print instructions including the reference representing the target output; 10an image fixing section to apply the printed output image to the medium; a scanner to generate the second digital image by scanning the printed output image.  
Spivakovsky discloses an input to receive print instructions, the print instructions including the reference representing the target output; 10an image fixing section to apply the printed output image to the medium; a scanner to generate the second digital image by scanning the printed output image (Para. 22: Using 3D printing system to print image. Image scanning & fixing before printing is well known in the 2D/ 3D printing system).
At the time of filling, it would have been obvious to use image comparing and fixing system to determine image defect and fixing the defected image.
Regarding claim 9, Chang is silent regarding the reference is a digital description of a 3D object to be printed and the printed output is a 3D printed object.
Spivakovsky discloses the reference is a digital description of a 3D object to be printed and the printed output is a 3D printed object (Para. 22: 3D printing).
At the time of filling, it would have been obvious to use image comparing system to determine image defect and print the image for further use. 
Regarding claim 11, Chang is silent regarding the comparing includes categorising each 
Spivakovsky discloses the comparing includes categorising each detected difference as significant or not significant based on a structural similarity, SSIM, measure, and  5the classifying omits differences categorised as not significant (Para. 54-55: Determine defect by using SSIM) (Note: classifying omits differences categorised as not significant will be obvious design choice. In this case, the system only deal with what is significant).
At the time of filling, it would have been obvious to use image comparing system to determine image defect and classify them for user convenience. 
Regarding claim 13, Chang discloses the neural network includes a 15plurality of layers connected in sequence, the plurality of layers including: a convolutional layer to apply a convolutional kernel to an input to the convolutional layer (Para. 6: a convolutional with convolutional kernel), a pooling layer to down-sample an input to the pooling layer (Para. 39: Pooling layer), and a classification layer to classify an input to the classification layer (Para. 39: Classification layer). 
Chang is silent regarding 20the convolutional layer has fewer connections to its previous layer than the classification layer has to its previous layer.  
However, it would have been obvious design choice that the convolutional layer has fewer connections to its previous layer than the classification layer has to its previous layer in a deep learning network.  
At the time of filling, it would have been obvious to use multiple layer and one layer being greater than other layer to identify a problem using different layer and classify it for further use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648